OFFICE    OF THE AlTORNEY        GENERAL   OF TEXAS
                               AUSTlp4




Honorable 0. A. Neal
County Auditor
El1la COunty
Waxahaohie, Texae



                             Ret Allowance


date of Ootober 83,
questions:

                                                bounty, the shsrirrfs
     department   Is till                      esed by the county.
                                                ef the oplnlon that
                                                era, and the sheriff
                                               pend oonsiderable
                                         e rcr anothsr.
                                         8s to repair, or exohange for
                                         d buy one and oharge the
                                         e for the use of it, what
                                         matter?  Would the oounty

                            med by ths Comptroller*s Offioe that the
                            a ocmpensated on an annual ealary basis.
                          Or Artiols 3899, VeTnOn’s Annotated     Cfvil
                       , reeds In part as r0liopp8:
              “The Commissioners   Court of .the oounty or the Sherlff~s
    resldenoe may, upon the written    and sworn applioation    of
    euoh ofrloer    stating the neoesslty  therefor,  allow one or
    mOre automobiles to be use4.b     the SheriiY’ in~ttu, discharge
    OS Orfiolal   business, which, 9 f purohased‘&   the count7
    shall be bought, in the nianner presoribed $-y law for the
    purohase bt supplies end paid for. out of the CIe,neral find
    of the oounty and they shall be reported and paid In the
    same manner as herein provided for other expenses.
Honorable   0. A. Neal-     Mqe 2


           nWhe,re the automobile or automobiles are owned by the
      Sherirt or his Deputies, they shall be allowed four (4#)
      cents for eaoh mile traveled in the disoharge of offlola
      business, whloh sum shall cover all expenses of tha maln-
      tenanoe, ~depreoiatlon  and operation   of suoh automobile.
      Suoh mileage shall be reported end paid In the same manner
      presoribed   for other allowable expenses under %he provisions
      0r this seotlon.    No automobile shall be allowed ‘for any
      Deputy Sheriff   eroept those regularly   employed in’ outside
      work.   It shall be the diity of then County Auditor,   ir eny,
      otherwise the Commissioners’ Court, to &eok the speedometer
      reading of each of said automobiles,     owned by the oounty
      onoe eaoh month end to keep e publio reoord thereof;      no
      automobile owned by the county shall be used for any private
      purpose .”
          In the light of that poriion of Seotlon b of’ Artiole
3899 of Vernon’s Annotated Civil Statutes, whloh provides:

            “. . . The Commissioners’ Court of the County oi the
      Sheriff’s  resldenoe mn~ upon the written end sworn epplloe-
      tlon of suoh orfloer,  stating the neoesslty   therefor,  allow
      one or more eutomoblles to be ilsed~ bfr the Sheriff  in the
      disoharge or oftiolel  business.  . . .*
            It is the opinion of this Department end you may be so
advised that the statute vests with the Cormeisaioners’ Court the
right end duty, in aoting upon the written end sworn epplloet ion
of tba sherirr,     to eieroise  its administrative   dlsoretion   es to
the necessity    for snoh expenditure end euoh body may or may not
allow., in pursuenoe of its delegated duties,       one or more automo-
M;;isto   be use! by the Sherifr in the disoharge or his orrloial
          It aooordinglJr follows,     that in the event that the
Commlailoners* ,Court, 52 the exerolse       of its dlaoretion,   round
that there~ wee _8 nsoessl$y f’or the use of only ‘two automobiles
by ths Sharlffts     Department of Ellis County that said Commissionera’
Court would not be, as a matter of law, obligated         to allow or
approve additional     expenditures   for the use of other end additional
automobiles by the Sheriff      of said County in the disoherge of his
offlolal  duties.
            Truating,thet    this   will   satisfactorily   enswer your
question,   we remain
                            Yours very truly
APPROVEDDEC.4, 1939
(8) Gerald 0. Mann       ATTORNEYGENERALOF TEXAS
ATTORNEY GENERALOF TEXAS                                             APFRCWED
                                                                   opinion oommitte
EC:AMIK                         BY                                  -By    BWB
                                                     Edger Cele         ohairman
                                                       Assistant                .’